EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm Kearny Federal Savings Bank Employees’ Savings & Profit Sharing Plan and Trust We consent to the incorporation by reference in the Registration Statement (No. 333-130203) on Form S-8 of our report dated June 24, 2013, relating to the 2012 financial statements of Kearny Federal Savings Bank Employees’ Savings & Profit Sharing Plan and Trust, appearing in this Annual Report on Form 11-K. /s/ ParenteBeard LLC Clark, New Jersey June 25, 2014
